Citation Nr: 1326105	
Decision Date: 08/16/13    Archive Date: 08/26/13

DOCKET NO.  11-29 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in September 2010; a statement of the case was issued in October 2011; and a substantive appeal was received in November 2011.   

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his hearing loss is due to exposure to excessive noise during service.  Specifically, the Veteran notes that he was an Aviation Structural Mechanic, and that he was exposed to noise from jet engines and turbines while aboard an aircraft carrier.  

The Veteran underwent a VA examination in August 2010.  The examiner appeared to concede that the Veteran was exposed to excessive noise, in that she found that the Veteran's tinnitus was at least as likely as not caused by or a result of military service.  However, she found that the Veteran's hearing loss was less likely as not caused by or a result of military service.  She reasoned that the there were no complaints of hearing loss during service, and that the separation examination reflected normal hearing.

The Veteran disagreed with the findings and pointed out that the lack of any evidence that he exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in-service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  The Veteran also cited a 2005 National Academics of Science Institute of Medicine (IOM) report entitled "Noise and Military Service."  He argued that the article concluded that the military has not provided hearing examinations sufficient to assess noise-induced hearing loss.  The IOM recommended that tests include measurements above the 6000 hertz level in order to document the "notch" associated with noise-induced hearing loss during service.  

The August 2010 examiner submitted an addendum in October 2011 in which she noted that a review of the service treatment records reflects no upward shift in tested thresholds during service.  She also pointed out that the literature on noise exposure and subsequent hearing loss does not support the idea of delayed onset hearing loss.  However, she failed to address the IOM's report; and once again, she found that hearing loss was not caused by military service.

The Board notes that the VA examiner's opinion still is focused on the lack of evidence of hearing loss during service (as reflected in the service treatment records).  The Board notes that a lack of findings during service is not fatal to the Veteran's claim.  Consequently, the VA medical opinions are still inadequate.  

The Board finds that the Veteran is entitled to a new VA examination for the purpose of determining the nature and etiology of the Veteran's hearing loss.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should make sure that the VA records are updated and in the claims folder.   

2.  The Veteran should be afforded a VA audiologic examination for the purpose of determining the nature, etiology and severity of the Veteran's bilateral hearing loss.  The claims file must be made available to the examiner for review in connection with the examination.  Following a review of the relevant medical evidence in the claims file, to include the service treatment records and post-service treatment records; the medical history obtained from the Veteran; the clinical evaluation; and any tests that are deemed necessary, the examiner should opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's hearing loss disability began during or is causally related to service.  

The examiner should discuss the 2005 National Academics of Science Institute of Medicine (IOM) report entitled "Noise and Military Service" that is referenced in the Veteran's September 2010 notice of disagreement.  The examiner should also consider the Veteran's lay statements as to onset and continuity of hearing loss symptoms.    

3.  After completion of the above, the AMC should review the expanded record and determine if the benefits sought can be granted.  If the claim remains denied, then the AMC should furnish the Veteran and his representative with a supplemental statement of the case, and afford a reasonable opportunity for response before returning the record to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


